Case: 16-11768      Document: 00514328101         Page: 1    Date Filed: 01/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 16-11768
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      January 30, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

DAMEYON ANTOINE NEWTON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:16-CR-60-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Dameyon Antoine Newton pleaded guilty of conspiracy to possess with
intent to distribute a controlled substance, and he was sentenced within the
guidelines range to a statutory-maximum 240-month term of imprisonment
and to a three-year period of supervised release.              In this appeal, Newton
contends that the district court erred in overruling his objection to adjustment
of his guidelines offense level by two levels pursuant to U.S.S.G. § 3B1.1(c)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11768     Document: 00514328101   Page: 2   Date Filed: 01/30/2018


                                No. 16-11768

because he was an organizer, leader, manager, or supervisor of criminal
activity.
      The district court’s finding that Newton was an organizer, leader,
manager, or supervisor in the drug conspiracy was plausible and was not
clearly erroneous. See United States v. Ochoa-Gomez, 777 F.3d 278, 281-82
(5th Cir. 2015).     The record reflects that Newton exercised management
responsibility over property, assets, or activities of the drug conspiracy. See
§ 3B1.1, comment. (n.2); Ochoa-Gomez, 777 F.3d at 283-84. The judgment is
AFFIRMED.




                                      2